Citation Nr: 9936239	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  94-04 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The appellant had active service in the Army from November 
1980 to January 1984.  In an October 1991 rating decision, he 
was granted service connection for a low back strain and 
assigned a 20 percent disability evaluation.  He subsequently 
sought an increased rating.  This case originally came to the 
Board of Veterans' Appeals (Board) on appeal from a November 
1992 rating decision issued by the Jackson, Mississippi 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied an increased rating for the appellant's 
service-connected low back disability.  In September 1998, 
the Board denied the claim.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter Court).

In March 1999, the General Counsel for the Department of 
Veterans Affairs (General Counsel) filed a motion to vacate 
the Board's decision and to remand for development and 
readjudication.  The Court granted the motion in May 1999, 
vacating and remanding the appellant's claim for entitlement 
to an evaluation in excess of the assigned 20 percent rating 
for his low back disability.  


REMAND

It was noted in the March 1998 motion for remand that there 
had been a failure to discuss all of the criteria of 
38 C.F.R. §§ 4.40 and 4.45 when determining whether the 
appellant was entitled to an increased evaluation for his low 
back disability.  It was indicated in the appellee's motion 
that the Board's evaluation of the appellant's back 
disability under the various Diagnostic Codes should have 
included an analysis of the evidence of pain and functional 
loss, as discussed in 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 205 (1995).  In addition, it was 
indicated that the VA should consider application of the 
O.G.C. Prec. 36-97 (December 12, 1997) to the evaluation of 
the severity of the appellant's low back disability.  The 
questions of the existence of, and extent of, degenerative 
disc disease and the existence and extent of symptomatology 
associated with the L4-L5 vertebral body endplates were also 
raised.  

It is the Board's opinion that since appellant was last 
afforded VA orthopedic and neurologic examinations in 
September 1997, more than two years ago, he should be 
reexamined by the VA in order to ascertain the current 
severity and nature of his service-connected low back 
disability, including whether the lumbar spine exhibits pain 
on motion, weakness, and related functional limitations, as 
required by DeLuca and 38 C.F.R. §§ 4.10, 4.40, 4.45.  
Further, additional examination is indicated in order to 
fully respond to the requirements of the motion for remand 
and the Court's Order of May 1999.  Finally, his 
representative has argued that additional examination is 
indicated.

In order to accomplish the development with respect to a 
claim for a rating in excess of 20 percent for the low back 
disability requested by the Court and the General Counsel, 
and to ensure compliance with due process requirements, this 
case is REMANDED for the following development:

1.  The RO should obtain copies of all 
relevant VA medical reports including all 
outpatient and inpatient treatment 
folders.  The appellant's VA vocational 
rehabilitation records, if any, should 
also be obtained. These records should be 
associated with the claims file.  The 
appellant's assistance in obtaining these 
documents should be solicited as needed.

2.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers who 
provided him with relevant evaluation or 
treatment for his low back disability 
since 1992.  After obtaining the 
appropriate signed authorization for 
release of information forms from the 
appellant, if necessary, the RO should 
contact each physician, hospital, or 
treatment center specified by the 
appellant to obtain any and all medical 
or treatment records or reports relevant 
to his claim.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims file.  If 
private treatment is reported and those 
records are not obtained, the appellant 
and his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159.

3.  The RO should arrange appropriate 
examinations, such as orthopedic and 
neurologic, to determine the nature and 
current severity of the service-connected 
low back disability.  The entire claims 
file should be reviewed by the examiners 
prior to examinations.  All necessary 
tests, including x-rays, should be 
conducted and the examiners should review 
the results of any testing prior to 
completion of the reports.  The examiners 
should identify objective manifestations 
attributable to the appellant's service-
connected low back disability.  The 
examiners should note the range of motion 
for the lumbar spine in degrees and 
should state what is considered normal 
range of lumbar spine motion.  The 
examiners should record whether the 
lumbar spine exhibits weakened movement, 
excess fatigability, or incoordination; 
and if so, they should describe the 
nature and severity thereof.  Any 
musculoskeletal and neurologic 
dysfunction involving the lumbar spine 
should be described in detail.

The examiners should describe to what 
extent, if any, the appellant has any 
lumbar spine deformity, any degenerative 
changes, an altered gait or reduced 
function in the lower body due to a 
service-connected disability.  Whether 
there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range of 
motion loss due to any of the following 
should be addressed: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiners should be 
requested to describe whether any 
reported pain significantly limits the 
function of the appellant's low back 
during flare-ups or when the back is used 
repeatedly.  Any limitation of low back 
function must be clearly identified.  If 
there is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.  If 
there is such painful lumbar spine motion 
and it is due to causes other than the 
service-connected low back disability, 
this should be commented upon and the 
examiners must state the reason or cause 
of the pain.  Any indications that the 
appellant's complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination reports.  

The examiners are requested to specify 
the frequency and duration of any 
"periodic flareups" and the effect the 
service-connected low back disability has 
upon appellant's daily activities.  The 
degree of functional impairment or 
interference with daily activities, if 
any, by the service-connected low back 
disability should be described in detail 
(e.g., any lifting restrictions).  The 
examiners must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  The RO should contact the appellant 
and request any evidence he has of 
functional impairment due to the service 
connected disorder, to include records of 
medical treatment he might have or 
evidence that he has missed work, or been 
limited at work secondary to the low back 
disability.

5.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

6.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the reports do 
not include all test reports, special 
studies or fully detailed descriptions of 
all pathology or adequate responses to 
the specific opinions requested, the 
reports must be returned to the examiners 
for corrective action.  38 C.F.R. § 4.2.  
"If the [examination] report does not 
contain sufficient detail it is incumbent 
upon the rating board to return the 
report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

7.  Thereafter, the RO should proceed 
with any additional appropriate 
development and then the RO should 
readjudicate the appellant's claim of 
entitlement to an increased rating, with 
consideration of all applicable laws and 
regulations.  The RO should further 
consider carefully, and with heighten 
mindfulness, the benefit of the doubt 
rule.  38 U.S.C.A. § 5107(b).  If the 
evidence is not in equipoise the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).  

8.  If the appellant's claim for an 
increased disability evaluation remains 
denied, the RO should then consider 
whether the case should be submitted to 
the Under Secretary for Benefits or the 
Director, VA Compensation and Pension 
Service for assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When this development has been completed, and if the benefits 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with applicable appellate procedures, including issuance of a 
supplemental statement of the case.  It is requested that the 
supplemental statement of the case specifically set forth the 
reasons and bases for the decision.  The Board 

intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  No action by the 
appellant is required until he receives further notice.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




